Exhibit 10.1

 

FORM OF

INCENTIVE STOCK OPTION AGREEMENT

USED WITH

DOVER MOTORSPORTS, INC. 2004 STOCK INCENTIVE PLAN

 

OPTION AGREEMENT made as of the              day of                     ,
             between DOVER MOTORSPORTS, INC., a Delaware corporation
(hereinafter called “Company”), and                             , an employee of
the Company, or one or more of its subsidiaries (hereinafter called the
“Employee”).

 

WHEREAS, the Company desires to afford the Employee an opportunity to purchase
shares of its Common Stock at the par value of $.10 per share (hereinafter
called the “Common Stock”), pursuant to the terms and provisions of the
Company’s 2004 Stock Incentive Plan (hereinafter called the “Plan”), and as
hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and Employee’s employment by the Company, the parties hereto agree as follows:

 

1. THE PLAN. This Option Agreement is made pursuant to and in accordance with
the terms and provisions of the Plan. Anything in this Option Agreement to the
contrary notwithstanding, the terms and provisions of the Plan, all of which are
incorporated herein by reference, shall be controlling in the event of any
inconsistency herewith.

 

2. GRANT OF OPTION. The Company hereby irrevocably grants to the Employee the
right and option (hereinafter called the “Option”), to purchase all or any part
of an aggregate of                      shares of Common Stock (subject to
adjustment as provided in Paragraph 8 hereof), on the terms and conditions
hereinafter set forth.

 

3. PURCHASE PRICE. The purchase price of the shares of the Common Stock covered
by the Option shall be $                     per share (the “Option Price”).



--------------------------------------------------------------------------------

4. TERM OF OPTION. The term of the Option shall be for a period of eight (8)
full calendar years from the date hereof, subject to earlier termination as
provided in Paragraph 7 hereof. The Option may be exercised, from time to time,
but not after the expiration of eight (8) full calendar years from the date of
this Agreement, in accordance with the following vesting schedule:

 

Anniversary

Date

of this

Agreement

--------------------------------------------------------------------------------

 

Percentage

of

Total Grant

Exercisable

--------------------------------------------------------------------------------

 

Number

of

Shares

Exercisable

--------------------------------------------------------------------------------

 

Cumulative

Number of

Shares

Exercisable

--------------------------------------------------------------------------------

                 

 

The Option shall be exercised by the Employee by giving written notice to the
Company specifying the number of full shares to be purchased. The Option price
shall be paid in accordance with Paragraph 10 at the time of exercise and no
shares shall be purchased if the Employee is not at the time of exercise in the
employ of the Company, or a subsidiary, except as provided in Paragraph 7.

 

5. ADMINISTRATION. The Plan shall be administered by the Compensation and Stock
Option Committee of the Board of Directors of the Company, hereinafter referred
to as the “Committee”. The Committee is authorized and empowered to administer
and interpret the Plan and this Option Agreement. Any interpretations of this
Option Agreement or of the Plan made by the Committee shall be final and binding
upon the parties hereto.

 

6. NON-TRANSFERABILITY. The Option shall not be assignable nor transferable
except by Will or by the laws of descent and distribution, provided that this
Section may be amended, at the sole and absolute discretion of the Committee, to
permit certain transfers on such terms and conditions as it deems appropriate.
During the lifetime of the Employee, the Option shall be exercisable only by the
Employee. After the death of the Employee, the Option may be exercised prior to
its termination as set forth in Paragraph 7 hereof, and shall not be subject to
execution, attachment or other process.



--------------------------------------------------------------------------------

7. TERMINATION. This Option may not be exercised by the Employee unless, at the
time of the exercise, the Employee is in the employment of the Company, or a
subsidiary, except as follows:

 

(a) Prior to the expiration of ninety (90) days from the date of the Employee’s
termination of employment other than by reason of death;

 

(b) Prior to the expiration of one (1) year from the date of the Employee’s
death if his death occurs not later than ninety (90) days after the Employee’s
termination of employment; and

 

(c) Prior to the termination of the Plan pursuant to Section 16 of the Plan.

 

The termination of employment of an Employee by reason other than death shall
not accelerate or otherwise affect the number of shares with respect to which
this Option may be exercised, and this Option may only be exercised with respect
to that number of shares subject thereto at the date of such termination. If the
Employee’s termination of employment is by reason of death, then the number of
shares with respect to which this Option may be exercised shall be accelerated
such that, any conditions of the Plan or this Option notwithstanding, all
unexercised shares subject to this Option shall be exercisable as otherwise
herein provided. In such event, the Option may be exercised by a legatee or
legatees of the Employee mentioned in the Employee’s Last Will and Testament, or
by the Employee’s personal representatives or distributees, provided, notice of
exercise of the Option is given to the Company by such person within one (1)
year following the date of Employee’s death.

 

8. CHANGE IN CAPITALIZATION. If there are any changes in the capitalization of
the Company affecting in any manner the number or kind of outstanding shares of
Common Stock of the Company, whether such changes have been occasioned by
declaration of stock dividend, stock split-ups, reclassifications or
recapitalizations of such stock, or because the Company has merged or
consolidated with some other corporation (and provided this Option does not
thereby become terminated pursuant to Section 9 hereof), or for any other reason
whatsoever, then the number and kind of shares then subject to this Option and
the price to be paid therefore shall be proportionately adjusted



--------------------------------------------------------------------------------

by the Committee to whatever extent the Committee determines that any such
change equitably requires an adjustment. In no case shall the Company be
required to sell a fractional share of Common Stock, and the total adjustment as
set forth above shall be limited accordingly.

 

9. MERGERS OR CONSOLIDATIONS. If the Company at any time should elect to
dissolve, undergo a reorganization or split-up of its stock or merge or
consolidate with any other corporation and the Company is not the surviving
corporation, then (unless in the case of a reorganization, stock split-up,
merger or consolidation, one or more of the surviving corporations assumes the
options under the Plan or issues substitute options in place thereof) each
Employee holding outstanding options not yet exercised shall be notified of his
right to exercise such options to the extent then exercisable prior to such
dissolution, reorganization, stock split-ups, merger or consolidation. The
Committee may, in its sole and absolute discretion and on such terms and
conditions as it deems appropriate, authorize the exercise of such options with
respect to all shares covered thereby. Any option shall thereupon be deemed
terminated, and simultaneously the Plan itself shall be deemed terminated.

 

10. METHOD OF EXERCISING THE OPTION. The Employee may exercise this Option by
written notice to the Company, substantially in the form attached as Exhibit A
hereto. Such notice shall state the Employee’s intention to exercise the Option
and the number of shares in respect to which it is being exercised and shall be
signed by the Employee or a legatee or personal representative of the Employee.
Such notice shall be accompanied by payment of the full amount of the Option
Price and instructions shall be given as to the manner in which the stock
certificates shall be registered, i.e., in the name of an Employee or in the
name of the Employee and a close relative jointly, with the right of
survivorship, or in the name of the Employee’s legatee or personal
representative. The Option Price shall be payable (a) in cash or its equivalent,
(b) by tendering previously acquired shares of Common Stock having an aggregate
Fair Market Value (as defined in the Plan) on the last trading day prior to the
date of exercise equal to the total Option Price (provided that the shares of
Common Stock which are tendered must have been held by the Employee for at least
twelve (12) months prior to their tender to satisfy the Option Price), or (c) by
a combination of any of the foregoing.



--------------------------------------------------------------------------------

11. REQUIREMENTS OF LAW. If any law, regulation of the Securities and Exchange
Commission, or any regulation of any other commission or agency having
jurisdiction shall require the Company or the Employee to take any action with
respect to the shares of Common Stock acquired by the exercise of this Option,
then the date upon which the Company shall deliver or cause to be delivered the
certificate or certificates for the shares of Common Stock shall be postponed
until full compliance has been made with all such requirements or law or
regulation. Further, at or before the time of the delivery of the shares with
respect to which exercise of this Option has been made, the Employee shall
deliver to the Company a written statement that the Employee intends to hold the
shares, so acquired on exercise of this Option, for investment and not with a
view to resale or other distribution thereof to the public. Further, in the
event the Company shall determine that, in compliance with the Securities Act of
1933 or other applicable statute or regulation, it is necessary to register any
of the shares of Common Stock with respect to which an exercise of this Option
has been made, or to qualify any such shares for exemption for any of the
requirements of the Securities Act of 1933 or other applicable statute or
regulations, then the Company shall take such action at its own expense, but not
until such action has been completed shall the Option shares be delivered to the
Employee.

 

12. NO EFFECT ON EMPLOYMENT. Nothing herein shall be construed to limit or
restrict the right of the Company or any of its subsidiaries to terminate an
Employee’s employment at any time, with or without cause, or to increase or
decrease the compensation of the Employee from the rate in existence at the time
this Option is granted.

 

13. RESTRICTION ON RESALE. Whether or not the shares of Common Stock acquired
upon exercise of an Option have been registered under the Securities Act of
1933, Employee may not sell, transfer, assign, gift, pledge or otherwise dispose
of such shares for a one (1) year period commencing on the date of acquisition
of such shares.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by an authorized officer, and the Employee has hereunto set hand and
seal, all as of the day and year first above written.

 

Dover Motorsports, Inc.

By:

 

 

--------------------------------------------------------------------------------

Employee

By:

 

 

--------------------------------------------------------------------------------

   

SS #